TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 30, 2014



                                      NO. 03-14-00253-CV


                                  PKWF GP, LLC, Appellant

                                                 v.

                 Aqua Land Lakeway Medical Development, LLC, Appellee




          APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
       DISMISSED ON APPELLEE’S MOTION -- OPINION BY JUSTICE ROSE




This is an appeal from the order of severance signed by the trial court on December 20, 2013,

finalizing an earlier default judgment. Appellee has filed a motion to dismiss the appeal, and

having reviewed the record, the Court agrees that the appeal should be dismissed. Therefore, the

Court grants the motion and dismisses the appeal. The appellant shall pay all costs relating to

this appeal, both in this Court and the court below.